DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 5, lines 9-10, the claim recites “the first end cutting edge and an imaginary plane perpendicular to the axis form an angle of 6 (degrees) or less” however, it is unclear as set forth in this limitation with what orientation “perpendicular to the axis” is intended, wherein, in a cartesian coordinate system if the “axis” or C1 in Figure 1 represents a Z axis, the plane could be perpendicular to the axis in the XY plane where an edge of the imaginary plane is perpendicular to the axis C1 or it may be perpendicular from the bottom where the axis C1 passes through it in a perpendicular manner, for example.
5, line 12, recites the limitation “the rear end”. This is insufficient antecedent basis for this limitation in the claim. 
Claim 5, line 17, recites the limitation “the diameter”. This is insufficient antecedent basis for this limitation in the claim. 
Claim 5, lines 17-18, recites the limitation “the diameter passing through a boundary between the thread cutting edges and the first end cutting edges and the axis at the center”. It is unclear as set forth in the claims since the described “boundary” creates a radius not a “diameter”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7, as best understood in view of the above rejections based on 35 USC 112, is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. (US005733078A, hereafter Matsushita) as applied to claims 5-7 above, and further in view of U.S. Publication No. (US005678962A, hereafter Hyatt).
Regarding claim 5, Matsushita teaches a thread milling cutter (10) that cuts internal threads (support in [0057], abstract, line 1) in a workpiece (support in [0057], abstract, lines 1-2) with a driving apparatus (support in [0057], abstract, line 1-2, where the driving apparatus is 

    PNG
    media_image1.png
    725
    641
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    545
    777
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    762
    567
    media_image3.png
    Greyscale


Matsushita does not specifically teach a second end cutting edge (92, seen in Figure 13) that is connected to an end of the first end cutting edge (82) on the side closer to the axis (C), and is angled more toward the rear end than the first end cutting edge (82), and an angle formed by the imaginary plane perpendicular to the axis and the second end cutting edges (92) 
In the same field of endeavor, mainly threading tools, Hyatt teaches a second end cutting edge (30, seen in Figure 1B) that is connected to an end of the first end cutting edge (80) on the side closer to the axis (L), and is angled more toward the rear end than the first end cutting edge (80), and an angle (B, see annotated Figure 1B) formed by the imaginary plane perpendicular to the axis (L) and the second end cutting edges (30) is set to be greater than the angle formed by the imaginary plane perpendicular to the axis and the first end cutting edges.
		
    PNG
    media_image4.png
    798
    660
    media_image4.png
    Greyscale



Regarding claim 6, the modified device of Matsushita discloses the thread milling cutter (10) according to claim 5, however, Matsushita fails to directly disclose wherein the size of the first end cutting edges (82) in the direction perpendicular to the axis (C) is set to 10% or less of the minor diameter between the threads. Annotated Figure 6 and annotated Figure 7 below show the minor diameter between threads as defined by applicant and taught by Matsushita. Matsushita teaches the claimed invention according to claim 6 without specifically claiming the percentage size of the first end cutting edges with respect to the claimed minor diameter. By inspection of Matsushita’s Figure 7, it can be seen that the size of first cutting edges (62a) are 
It would have been obvious to one having ordinary skill in the art at the effective filling date of the invention to have modified the size of the first end cutting edges (62a in Figure 6 and 7) in the direction perpendicular to the axis (C) is set to 10% or less of the minor diameter between the threads since having shorter first cutting edges with respect to the minor diameter causes less strain on the edges leading to less deformation and stress on the element which would increase the structural integrity and lifetime of the tool. Moreover, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art.

    PNG
    media_image3.png
    762
    567
    media_image3.png
    Greyscale

Regarding claim 7, the modified device of Matsushita teaches the thread milling cutter (10) according to claim 5, wherein an angle (alpha, best seen in Figure 3) formed by the first end cutting edges (30) and the imaginary plane (see annotated Figure 3 below) is set to be greater than 0 (degrees) (support in column 6, lines 66-67 and in column 10, lines 45-46, where Matsushita teaches a positive angle preferably greater than 0 degrees and within the range of 1 to 10 degrees).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT A PALUMBO whose telephone number is (571)272-5116. The examiner can normally be reached 730-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BOYER D ASHLEY/Supervisory Patent Examiner, Art Unit 3722                                                                                                                                                                                                        
VAP
Examiner
Art Unit 4124